Citation Nr: 1420691	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-46 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right arm disability, claimed as carpal tunnel syndrome of the right upper extremity and right rotator cuff tendinopathy, to include secondary to a left ankle disability.  

2.  Entitlement to service connection for a right leg disability, claimed as plantar fasciotomy and calcaneal nerve release of the right foot, to include secondary to a left ankle disability.  

3.  Entitlement to service connection for a back disability, claimed as degenerative disc disease of the thoracolumbar spine, to include secondary to a left ankle disability.  


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 17, 1986 to November 18, 1986.  He is service connected for a left ankle disorder rated 10 percent disabling.

This case originally before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal in Virtual VA.  The Veteran's updated outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran's right arm disability did not manifest in service or for many years thereafter.  It is also less likely than not secondary to or made worse by his service-connected left ankle disability.   

2.  The Veteran's right leg disability did not manifest in service or for many years thereafter.  It is also less likely than not secondary to or made worse by his service-connected left ankle disability.  

3.  The Veteran's back disability did not manifest in service or for many years thereafter.  It is also less likely than not secondary to or made worse by his service-connected left ankle disability.  



CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  

2.  A right leg disability was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  

3.  A back disability was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and July, August and September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in September 2013.  There is no additional evidence that need to be obtained.  

Merits of the Claim

The Veteran seeks service connection for right arm, right leg, and back disabilities, to include secondary to his service-connected left ankle disability.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the weight of the evidence is against all three claims of service connection.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran is claiming his disabilities are secondary to his left ankle disability.  The Veteran states that while hunting, his ankle gave out and he fell down an incline, causing his disabilities.  Therefore, the Board must determine if there is a direct service connection and whether there is evidence of a nexus or relationship between the Veteran's service-connected left ankle disability and the disabilities currently before the Board.  

There is no record of a right arm, right leg, or back disability in service.  The Veteran's discharge examination did not note any right arm, right leg, or back issues.  The Veteran was diagnosed with rotator cuff tendinopathy in April 2008.  He underwent a plantar fasciotomy and calcaneal nerve decompression in 2009.  He was diagnosed with degenerative disc disease with sciatica in 2007.  The disabilities on appeal were not found in service and were not diagnosed or otherwise demonstrated until over 20 years after service.  Therefore, the Board cannot award direct service connection.  

The Board must now turn to secondary service connection.  The Veteran was afforded VA examinations in September 2013.  There, the Veteran stated that he was out hunting in early 2007 when his left ankle gave way and he fell about 40 feet down the side of a hill.  He was able to walk away and he did not seek immediate medical attention.  He stated he was "aching all over" and could not get out of bed for 4-5 days and this prompted him to seek medical attention.  He stated he used a wheelchair for some time and then after a steroid taper provided relief, he was able to return to full functioning.

In the shoulder examination, the Veteran stated his right shoulder began hurting after his 2007 fall.  The examiner noted that the Veteran sought treatment in early 2008, when he received a steroid injection that restored function.  While there was a diagnosis of right rotator cuff partial tear and tendinopathy in April 2008, the examiner noted it appeared to have resolved.  The examiner opined that because the Veteran did not seek treatment for his shoulder for over a year after his 2007 fall, there is little weight to the possibility that the two are related.  The examiner noted the medical literature states that tendinopathy is most often an overuse injury.  As there is no current injury, there is no aggravation.  Therefore, the examiner concluded the right shoulder injury was less likely than not due to or aggravated by the Veteran's left ankle disability.  

The Veteran was also given a peripheral nerve examination for his carpal tunnel syndrome.  He was diagnosed in 2004 with a recurrence in October 2010.  The Veteran underwent a carpal tunnel release in 2004 with good results, but the symptoms slowly returned.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely than not due to or aggravated by his left ankle disability.  The examiner stated there is no anatomical relationship between the left ankle and the right carpal tunnel and that the Veteran's disability is commonly from overuse.  The examiner added that the carpal tunnel predates the 2007 fall by several years and that the recurrence in 2010 was predictable in the setting of continued hand overuse.  

In the foot examination, the Veteran stated that his plantar fasciitis and calcaneal nerve entrapment began with his 2007 fall.  In 2009 he underwent procedures which mostly relieved these injuries.  The examiner stated the medical literature indicated that the Veteran's injuries are most commonly caused by overpronation and poor shoe wear.  This supported the examiner's conclusion because these conditions were bilateral.  The examiner noted a lack of ankle instability that would further any faulty foot mechanics and therefore concluded the it was less likely than not that the Veteran's right leg disabilities were due to or aggravated by his left ankle disability.  

In the VA back examination, the Veteran was diagnosed with lumbar disc degenerative disease with bilateral sciatica.  He stated he had constant low back pain and other symptoms but denied any fractures.  The examiner noted that the evidence did not show any ankle instability or any back injury related to a fall.  In June 2007, mild degeneration of L4-5 was found on x-ray.  The left ankle x-ray was normal at that time.  In the same month, a nerve conduction study showed bilateral radiculopathy, but then was shown as normal in November 2008.  The examiner opined that the Veteran's back disability was less likely than not due to or aggravated by his left ankle disability.  The rationale was the lack of ankle instability and lack of evidence of a back injury due to the ankle.  The examiner also stated that the 2007 back x-ray showed minimal degeneration that is consistent with the Veteran's age and activity.  The examiner related the Veteran's sciatica to a bulging nerve.  Lastly, the examiner stated that there is no evidence of an acute back injury that would lead to traumatic arthritis and that the presentation of the Veteran's mild arthritis is of a nature and location that is consistent with natural degeneration.  

The Veteran has repeatedly stated his belief that his service-connected left ankle disability caused his fall which in turned caused his claimed disabilities.  While the Veteran is competent to note his experiences and symptoms, he does not have the education or training to make a complex medical decision such as relating his left ankle disability to his claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board can give little weight to these statements.  

Significantly, records prior to the claim included a history of a fall in 2007, without a history of his ankle giving way.  Review of four volumes of records fails to reveal complaints of instability of the left ankle.  When seen for back complaints in June 2007 he reported that there was no history of "major injuries."  These factors all tend to devalue his complaints made in association with this claim.

The Board is of the opinion that the point of equipoise has not been reached in the instant case because the evidence against the claims has more weight than that which favors it.  Because the evidence preponderates against the claims of service connection for a right arm disability, a right leg disability and a back disability, the benefit of the doubt cannot be applied and service connection is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right arm disability is denied.  

Entitlement to service connection for a right leg disability is denied.  

Entitlement to service connection for a back disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


